     Case 1:20-cv-00740-DAD-JLT Document 22 Filed 02/26/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                              FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11   GIULLERMO TRUJILLO CRUZ,                           No. 1:20-cv-00740-DAD-JLT (PC)
12                       Plaintiff,
13           v.                                         ORDER DISMISSING ACTION DUE TO
                                                        PLAINTIFF’S FAILURE TO PAY FILING
14   GOMEZ, et al.,                                     FEE
15                       Defendants.                    (Doc. No. 13)
16

17           Plaintiff Guillermo Trujillo Cruz is a state prisoner proceeding pro se in this civil rights

18   action pursuant to 42 U.S.C. § 1983. The matter was referred to a United States Magistrate Judge

19   pursuant to 28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

20           On June 8, 2020, the assigned magistrate judge issued findings and recommendations

21   recommending that plaintiff’s application to proceed in forma pauperis under 28 U.S.C.

22   § 1915(g) be denied because plaintiff had suffered three or more prior strike dismissals and that

23   he be ordered to pay the required $400.00 filing fee in order to proceed with this action. (Doc.

24   No. 7.) On June 30, 2020, the undersigned adopted those findings and recommendations, denied

25   plaintiff’s motion to proceed in forma pauperis, and ordered plaintiff to pay the $400 filing fee in

26   full within thirty (30) days. (Doc. No. 13.) Plaintiff was cautioned that his failure to comply with

27   that order and pay the required filing fee within the specified time would result in dismissal of

28   this action. (Id. at 2.)
                                                       1
     Case 1:20-cv-00740-DAD-JLT Document 22 Filed 02/26/21 Page 2 of 2


 1          In lieu of paying the filing fee, plaintiff filed a motion for reconsideration of the court’s

 2   order, which the court denied on August 17, 2020. (Doc. No. 15.) Thereafter, on August 24,

 3   2020, plaintiff filed a notice of interlocutory appeal, which was processed to the United States

 4   Court of Appeals for the Ninth Circuit. (Doc. Nos. 16, 17.) On February 16, 2021, the Ninth

 5   Circuit dismissed plaintiff’s appeal “[b]ecause the appeal is so insubstantial as to not warrant

 6   further review, [and] it shall not be permitted to proceed.” (Doc. No. 21 at 1.) This court served

 7   a copy of the Ninth Circuit’s order on plaintiff by mail at his address of record in this action.

 8          The deadline for plaintiff to pay the required filing fee passed prior to the filing of his

 9   interlocutory appeal, and now that his interlocutory appeal has been dismissed, plaintiff has still

10   not paid the required filing fee or requested an extension of time to do so.

11          Accordingly,

12          1.      This action is dismissed without prejudice due to plaintiff’s failure to pay the

13                  required filing fee; and

14          2.      The Clerk of the Court is directed to close this case.

15   IT IS SO ORDERED.
16
        Dated:     February 26, 2021
17                                                         UNITED STATES DISTRICT JUDGE

18

19

20
21

22

23

24

25

26
27

28
                                                       2
